Title: To Benjamin Franklin from Messey, [April? 1783]
From: Messey
To: Franklin, Benjamin


Monsieur
[April, 1783?]
J’ai recu il y a quelques jours la Lettre dont vous m’avez honoré et la precieuse Medaile dirigée et frappée par vos Soins et l’ordre des états unies de vôtre patrie de la Merique qui Cateratrisa [caractérisera] dans tous les Sçicles [siècles] avenir la valeur avec la quelle cette brave nation a acquise l’independance.
Je tient monsieur cette faveur et marque de distinction des bontés avec les quels vous avez bien voulu m’accorder vôtre estime pendant le Sejour que jai fais a Passy, que jai employés avec grand plaisir a vous rendre mes devoirs et faire la connoissance de l’homme Le plus Celebre de nos jours.
Je regrette encore de n’avoir pas étés en même d’avoir cherché a meriter cette grace au prix de partie de mon Sang pour le Service de cette respectable patrie mais outre que j’avois quitté le Service le Roi mon maitre en l’honorant de sa protection et d’une partie de Ses Troupes na pas cru necessaire d’y faire passer de la Cavalerie a y Servir comme volontaire.
A ce deffaut monsieur je vais consacrer a ma posterité cette precieuse Medaile pour quelle ce Souvienne qu’un homme capable par ces grands talans d’avoir procuré l’independance a sa patrie m’ait trouvé digne de Ses bontés et j’oses vous demander la grace de me les continuer.
Quand a celle que vous me faites de me dire les choses les plus honnêtes et les plus flateuses dans la Langues françoise que vous dites ne pas Savoir assez pour vous Exprimer comme vous le desireriez monsieur, je me garderez bien quoique né avec l’usage de cette Langue d’oser repondre á tous ce que faite l’honneur de me dire crainte de ny pas mettre autant d’énergie de feu et de politesses.
Je me renfermerés-donc monsieur a vous assurer du profond respect et de toute la consideration avec le quel je suis pour la vie monsieur Vôtre trés heumble et trés Obeissant Serviteur
Messey


Pardonné monsieur Si je me Sert d’une main etranger mais depuis le Carnaval je suis attaqué d’un espece de Catare qui mait tombé Sur une Epaule quil a falu dechiqueté et enlevé partie des chaires jai été ord’Etat de faire une passe da.
Permetté que monsieur votre fils recoive ici monsieur les assurances de ma parfaites reconnoissance de l’honneur de Son Souvenir insy que mest très heumbles Compliments j’espere vivre encore assez quoi quen quatre vingt trois ans pour l’entendre renomé au nombre d’un des grands hommes de Sa patrie en vous imettant monsieur.

